

Ex 3J

SUPPLEMENT NO. 10 dated as of April __, 2009, to the Guarantee Agreement dated
as of February 6, 2006, as subsequently supplemented, among CRC HEALTH GROUP,
INC. (“Holdings”), CRC HEALTH CORPORATION, the Subsidiaries of the Borrower (as
defined below) identified herein and CITIBANK, N.A., as Administrative Agent.
 
A.           Reference is made to the Credit Agreement dated as of February 6,
2006 (as amended and restated as of November 17, 2006 and as subsequently
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CRC Health Group, Inc., a Delaware corporation (“Holdings”),
CRC Health Corporation, a Delaware corporation (“Borrower), the Guarantors party
thereto (collectively, the “Guarantors”), Citibank, N.A., as Administrative
Agent, Collateral Agent, Swing Line Lender and L/C Issuer, each Lender from time
to time party thereto, JPMorgan Chase Bank, N.A., as Syndication Agent, and
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Credit Suisse, as
Co-Documentation Agents.
 
B.           Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement and the
Guarantee Agreement referred to therein.
 
C.           The Guarantors have entered into the Guarantee Agreement in order
to induce the Lenders to make Loans and the L/C Issuers to issue Letters of
Credit.  Section 4.14 of the Guarantee Agreement provides that additional
Restricted Subsidiaries of the Borrower may become Subsidiary Parties under the
Guarantee Agreement by execution and delivery of an instrument in the form of
this Supplement.  Each of the undersigned Restricted Subsidiaries (individually,
a “New Subsidiary” and collectively, the “New Subsidiaries”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Subsidiary Party under the Guarantee Agreement in order to induce the Lenders
to make additional Loans and the L/C Issuers to issue additional Letters of
Credit and as consideration for Loans previously made and Letters of Credit
previously issued.
 
Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
 
SECTION 1.  In accordance with Section 4.14 of the Guarantee Agreement, each New
Subsidiary by its signature below becomes a Subsidiary Party (and accordingly,
becomes a Guarantor) and Guarantor under the Guarantee Agreement with the same
force and effect as if originally named therein as a Subsidiary Party and each
New Subsidiary hereby (a) agrees to all the terms and provisions of the
Guarantee Agreement applicable to it as a Subsidiary Party and Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct on and as
of the date hereof.  Each reference to a “Guarantor” in the Security Agreement
shall be deemed to include each New Subsidiary.  The Guarantee Agreement is
hereby incorporated herein by reference.
 
SECTION 2.  Each New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.
 
SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signatures
of the New Subsidiaries and the Administrative Agent has executed a counterpart
hereof.  Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.
 
SECTION 4.  Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.
 
SECTION 5.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 6.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
 
SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Guarantee Agreement.
 
SECTION 8.  Each New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.
 

 



 
1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.
 
LOAN HOLDINGS, LLC
 
 
By:
______________________________

 
 
Name: Kevin Hogge

 
 
Title:   Chief Financial Officer

 
LOAN ADMINISTRATION, LLC
 
 
By:
______________________________

 
 
Name: Kevin Hogge

 
 
Title:   Chief Financial Officer

 
LONE STAR EXPEDITIONS, INC.
 
 
By:
______________________________

 
 
Name: Kevin Hogge

 
 
Title:   Chief Financial Officer

 
 
CITIBANK, N.A.

 
 
By:
______________________________

 
 
Name:

 
 
Title:

 


 
 



Signature Page to Supplement to Guarantee Agreement
 
2

--------------------------------------------------------------------------------

 
